     Amended Schedules Summary                                                               Tuesday, October 15, 2019
                                                                                                             11:45 am
       18-42298-BDL
                                                                                                            User: Ruth


Amended Schedule I Summary
Current Doc:   20      Previous Doc: 1
Filed:         09/30/2019                                 EXHIBIT A
Part 2: Monthly Income

                                                  Debtor 1      Debtor 2    Debtor 1     Debtor 2             +/-
Line     Income                                   New Value     New Value   Old Value    Old Value         Change
2.       Monthly Gross Wages, Salary and                        $7,920.03                $6,933.98       $986.05
         Commissions
3.       Overtime Pay

4.       Calculated Gross Income                                $7,920.03                $6,933.98       $986.05

5.       Payroll Deductions
 5a.     Tax, Medicare, and Social Security                     $1,059.22                $1,250.30       $(191.08)
         Deductions
 5b.     Mandatory Contributions for
         Retirement Plans
 5c.     Voluntary Contributions for Retirement                 $155.31                  $0.00           $155.31
         Plans
 5d.     Required Repayments of Retirement
         Fund Loans
 5e.     Insurance                                              $44.98                   $0.00           $44.98

 5f.     Domestic Support Obligations

 5g.     Union Dues

 5h.     Other Deductions (Description)

6.       Total Payroll Deductions                               $1,259.51                $1,250.30       $9.21

7.       Caculated Total Monthly Take-home                      $6,660.52                $5,683.68       $976.84
         Pay
8.       All Other Income
 8a.     Net Income from Rental Property and
         from Operating a Business, Profession,
         or Farm
 8b.     Interest and Dividends

 8c.     Family Support Payments

 8d.     Unemployment Compensation

 8e.     Social Security

 8f.     Other Government Assistance              $3,521.79                 $3,425.00                    $96.79

 8g.     Pension or Retirement Income             $2,069.00                 $2,258.00                    $(189.00)

 8h.     Other Monthly Income (Descripton)

9.       Other Income Total                       $5,590.79                 $5,683.00                    $(92.21)

10.      Debtor 1 and Debtor 2 Column Totals      $5,590.79     $6,660.52   $5,683.00    $5,683.68       $884.63

                                                       New Total                Old Total
10.      Line 10 Combined Total                        $12,251.31               $11,366.68               $884.63


                                                                                                           Page 1 of 4
 Amended Schedules Summary                                                                           Tuesday, October 15, 2019
                                                                                                                     11:45 am
       18-42298-BDL
                                                                                                                    User: Ruth


Amended Schedule I Summary Continued...
Current Doc:   20      Previous Doc: 1
Filed:         09/30/2019
Part 2: Monthly Income Continued...

                                                  Debtor 1         Debtor 2        Debtor 1      Debtor 2             +/-
Line    Income                                    New Value        New Value       Old Value     Old Value          Change
11.     Other Regular Contributions to
        Expenses Listed on Schedule J

12.     Combined Monthly Income Total                   $12,251.31                      $11,366.68               $884.63

13.     Increase or Decrease Expected within One Year After this Form is Filed (Description)




                                                                                                                   Page 2 of 4
     Amended Schedules Summary                                                               Tuesday, October 15, 2019
                                                                                                             11:45 am
        18-42298-BDL
                                                                                                            User: Ruth


Amended Schedule I Summary
Current Doc:   20      Previous Doc: 1
Filed:         09/30/2019
Part 2: Monthly Expenses

                                                                                                              +/-
Line     Description                                                          New Value   Old Value         Change
4.       Rental or Home Ownership Expenses

 4a.     Real Estate Taxes

 4b.     Property, Homeowner's, or Renter's Insurance

 4c.     Home Maintenance, Repair, and Upkeep Expenses                        $200.00     $100.00        $100.00

 4d.     Homeowner's Association or Condominium Dues                          $35.00      $0.00          $35.00

5.       Additional Mortgage Payments

6.       Utilities
 6a.     Electricity, Heat, Natural Gas                                       $311.00     $250.00        $61.00

 6b.     Water, Sewer, Garbage Collection

 6c.     Telephone, Cell Phone, Internet, Satellite, and Cable Services       $500.00     $350.00        $150.00

 6d.     Other (Description)

7.       Food and Housekeeping Supplies                                       $1,500.00   $1,250.00      $250.00

8.       Childcare and Children's Education Costs

9.       Clothing, Laundry, and Dry Cleaning                                  $527.00     $320.00        $207.00

10.      Personal Care Products and Services                                  $150.00     $110.00        $40.00

11.      Medical and Dental Expenses

12.      Transportation                                                       $500.00     $425.00        $75.00

13.      Entertainment, Clubs, Recreation, Newspapers, Magazines, and Books

14.      Charitable Contributions and Religious Donations

15.      Insurance
 15a.    Life Insurance

 15b.    Health Insurance                                                     $200.00     $180.00        $20.00

 15c.    Vehicle Insurance                                                    $270.00     $255.00        $15.00

 15d.    Other (Description)

16.      Taxes (Description)

17.      Installment or Lease Payments
 17a.    Car Payments for Vehicle 1



                                                                                                           Page 3 of 4
 Amended Schedules Summary                                                                             Tuesday, October 15, 2019
                                                                                                                       11:45 am
        18-42298-BDL
                                                                                                                      User: Ruth


Amended Schedule I Summary Continued...
Current Doc:   20      Previous Doc: 1
Filed:         09/30/2019
Part 2: Monthly Expenses Continued...

                                                                                                                        +/-
Line     Description                                                                New Value      Old Value          Change
 17b.    Car Payments for Vehicle 2

 17c.    Other (Description)

 17d.    Other (Description)

18.      Alimony, Maintenance, and Support

19.      Other Support Payments (Description)

20.      Other Real Property Expenses
 20a.    Mortgages on Other Property

 20b.    Real Estate Taxes

 20c.    Property, Homeowner's, or Renter's Insurance

 20d.    Maintenance, Repair, and Upkeep Expenses

 20e.    HOA or Condominium Dues

21.      Other (Description)                                                       $1,575.00        $200.00        $1,375.00
         New: Pet food $175; Uniforms $150; Professional $50; VA Benefits Not Available to Creditors; $1,200.00. Old: Pet Food
         $150.00; Uniforms $50
22.      Calculated Monthly Expenses
 22a.    Add Lines 4 through 21                                                    $9,651.29        $7,323.29      $2,328.00

 22b.    Line 22 from Form 106J-2

 22c.    Add Lines 22a and 22b                                                      $9,651.29      $7,323.29       $2,328.00

23.      Calculated Monthly Net Income
 23a.    Line 12 from Schedule I                                                    $12,251.31     $11,366.68      $884.63

 23b.    Line 22c                                                                   $9,651.29      $7,323.29       $2,328.00

 23c.    Subtract Monthly Expenses from Monthly Income                              $2,600.00      $4,043.39       $(1,443.39)

24.      Increase or Decrease Expected within One Year After this Form is Filed (Description)




                                                                                                                     Page 4 of 4
